Case 2:20-cv-02489-MSN-cgc
        Case: 3:21-cv-00165-jdpDocument
                                 Document
                                        49 #:Filed
                                              49 Filed:
                                                   02/18/21
                                                        02/18/21
                                                            Page 1
                                                                 Page
                                                                   of 2 1 of
                                                                          PageID
                                                                             2   242




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

MICHELE POLAND, Individually, and on
behalf of herself and others similarly situated,

       Plaintiff,

v.                                                     Case No. 2:20-cv-02489-MSN-cgc

SPRINGS WINDOW FASHIONS, LLC,

      Defendant.
______________________________________________________________________________

                            ORDER OF TRANSFER
______________________________________________________________________________

       Before the Court is the Parties’ joint Stipulation to Transfer Venue. (ECF No. 46.) The

Parties request that the Court transfer this matter to the United States District Court for the Western

District of Wisconsin. (Id. at PageID 239.) The Court finds the Parties’ request well-taken and

hereby orders this matter TRANSFERRED to the United States District Court for the Western

District of Wisconsin.

       Pursuant to 28 U.S.C. §1404(a), the Court “[f]or the convenience of parties and witnesses,

in the interest of justice… may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties have consented.” It is

within the Court’s discretion to determine whether transfer is appropriate. See Sacklow v. Saks

Incorp., 377 F. Supp. 3d 870, 877 (M.D. Tenn. 2019). The Court makes this determination by

weighing several factors, including the interest of the parties, the public’s interest, and other case

specific factors. See id.




                                                   1
Case 2:20-cv-02489-MSN-cgc
        Case: 3:21-cv-00165-jdpDocument
                                 Document
                                        49 #:Filed
                                              49 Filed:
                                                   02/18/21
                                                        02/18/21
                                                            Page 2
                                                                 Page
                                                                   of 2 2 of
                                                                          PageID
                                                                             2   243




       Here, the Parties’ requested venue— the United States District Court for the Western

District of Wisconsin— is a venue where this action “might have been brought” and where the

Parties have consented to have this matter transferred. 28 U.S.C. § 1404(a); (see also ECF No. 46

at PageID 239.) Further, the Court, after balancing the relevant factors, finds that they weigh in

favor of transfer. The Parties have jointly requested this transfer. The transfer of this matter would

further judicial economy. Moreover, relevant discovery is likely to be located in the requested

venue. Therefore, the Court GRANTS the Parties’ request to have this matter transferred pursuant

to its authority under 28 U.S.C. 1404(a). In light of this transfer, Defendant’s pending motion to

dismiss, (ECF No. 35), is DENIED AS MOOT. Plaintiff’s pending motion for conditional class

certification remains pending for adjudication by the transferee court.

       IT IS SO ORDERED this 18th day of February, 2021.

                                                      s/ Mark Norris
                                                      MARK S. NORRIS
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
